UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2010 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-164708 HYPERSOLAR, INC. (Exact name of registrant as specified in its charter) Nevada 26-4298300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 93-B Castilian Dr. Santa Barbara, California 93117 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (805) 968-0600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated Filer [] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes  No x There were 128,369,000 shares of the registrant's common stock, par value $0.001, issued and outstanding as of February 11, 2011. 1 HYPERSOLAR, INC. TABLE OF CONTENTS PART I.Financial Information Description Page Item 1. Financial Statements 3 Balance Sheets as of December 31, 2010 (unaudited) and June 30, 2010 3 Statements of Operations for the Three Months and Six Months ended December 31, 2010 and 2009 (unaudited) 4 Statements of Shareholders’ Equity (Deficit) for the Six Months ended December 31, 2010 and 2009 (unaudited) 5 Statements of Cash Flows for the Six Months ended December 31, 2010 and 2009 (unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II.Other Information Description Page Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 2 PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements HYPERSOLAR, INC. (A Development Stage Company) BALANCE SHEETS December 31, 2010 June 30, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT Computers and peripherals Less: accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Deposits Domain, net of amortization $856 and $679, respectively Patents TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses - Accrued interest, related party - TOTAL CURRENT LIABILITIES SHAREHOLDERS' EQUITY Preferred Stock, $0.001 par value; 5,000,000 authorized preferred shares - - Common Stock, $0.001 par value; 500,000,000 authorized common shares 128,369,000 and 126,369,000 shares issued and outstanding, respectively Additional Paid in Capital Deficit Accumulated during the Development Stage ) ) TOTAL SHAREHOLDER'S EQUITY TOTAL LIABILITIES AND SHAREHOLDER'S EQUITY $ $ The accompanying notes are an integral part of these financial statements 3 HYPERSOLAR, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) From Inception on February 18, 2009 For the Three Months Ended For the Six Months Ended through December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 December 31, 2010 REVENUE $
